Citation Nr: 1524663	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  09-43 862	)	DATE
	)
		)
	

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for right foot condition (i.e. right distal peroneal and sural neuritis), to include as secondary to a service-connected disability.

2.  Entitlement to a rating for status post right total knee arthroplasty (TKA) in excess of 60 percent from July 2012, a rating in excess of 30 percent from September 2011 to July 2012, and in excess of 10 percent from January 2009 to July 2010 and prior to October 2008.

3.  Entitlement to an initial rating for residuals of right ankle injury in excess of 10 percent. 

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD) due to or aggravated by personal assault.  

5.  Entitlement to an initial rating for status post left TKA in excess of 60 percent from October 2013, a rating in excess of 30 percent from December 2012 to August 2013, and in excess of 10 percent prior to October 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel


INTRODUCTION

The Veteran, who served in the National Guard and Reserves, was on active duty from June to October 1982, with subsequent periods of benefits-eligible service including in June 2001 (service-connected right knee injury) and in May 2006 (service-connected right ankle injury).

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In January 2008, the RO denied both service connection for a right foot condition and an increased evaluation for right knee disability; the rating decision also assigned an initial evaluation for right ankle disability.  In December 2008, the RO denied service connection for PTSD and depression.  In March 2009, the RO assigned an initial evaluation for left knee disability.  The appeals have been merged.

The Veteran provided testimony at a Travel Board hearing in December 2010; the transcript is a matter of record.

A December 2011 Board decision remanded the issue of an increased initial rating for service-connected left ankle disability, for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As no corresponding substantive appeal has been received into the record, no further action will be taken as to this matter.  As to the remaining issues on appeal identified above, the requested development has been, at the very least, substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).   

During the pendency of this appeal, May 2012, November 2013, and February 2014 rating decisions assigned increased evaluations for service-connected disabilities and residuals on appeal.  
 
The issues of service connection for mental anguish and chronic fatigue due to service-connected disabilities have been raised by the record in an April 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The Veteran's right foot condition (i.e. right distal peroneal and sural neuritis) was neither incurred in nor aggravated by her military service, nor was it caused or aggravated by a service-connected disability.

2.  The Veteran did not exhibit ankylosis, moderate recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, flexion limited to 30 degrees or less, extension limited to 15 degrees or less, malunion of the tibia or fibula with moderate or marked knee disability, or nonunion of the tibia or fibula with loose motion requiring a brace either from January 2009 to July 2010 or prior to October 2008; intermediate degrees of residual weakness, pain, or limitation of motion from September 2011 to July 2012; or chronic residuals consisting of severe painful motion or weakness at any time during the claim prior to July 2012.

3.  The Veteran's right ankle disability has at no time during the pendency of the claim manifested as ankylosis or marked limitation of motion or deformity, nor has she had an astragalectomy.

4.  The Veteran has not been diagnosed with PTSD during the pendency of the claim and the diagnosed MDD neither began during nor was otherwise related to or aggravated by her military service. 

5.  The Veteran has not exhibited ankylosis, moderate recurrent subluxation or lateral instability, dislocated cartilage with frequent episodes of locking, pain, and effusion into the joint, flexion limited to 30 degrees or less, extension limited to 15 degrees or less, malunion of the tibia or fibula with moderate or marked knee disability, or nonunion of the tibia or fibula with loose motion requiring a brace prior to October 2011; intermediate degrees of residual weakness, pain, or limitation of motion from December 2012 to August 2013; or chronic residuals consisting of severe painful motion or weakness at any time during the claim prior to October 2013.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.310 (2014).

2.  The criteria for a rating for status post right TKA in excess of 60 percent from July 2012, a rating in excess of 30 percent from September 2011 to July 2012 and in excess of 10 percent from January 2009 to July 2010 and prior to October 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256 - 62 (2014).

3.  The criteria for a disability evaluation greater than 10 percent for residuals of right ankle injury have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5270 - 74 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and MDD have not been met.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2014).

5.  The criteria for a rating for status post left TKA in excess of 60 percent from October 2013, to include a rating in excess of 30 percent from December 2012 to August 2013 and in excess of 10 percent prior to October 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256 - 62 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in VA letters of February and June 2007, October and November 2008, January 2009, July 2010, and July and August 2014.  The Veteran has neither alleged, nor demonstrated, any prejudice with regard to the content or timing of VA's notices.   See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of her claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, private, and VA treatment records are a matter of record, as are Social Security Administration (SSA) and service personnel records.

The Veteran was provided with VA examinations in February 2007, January and October 2008, February 2009, October 2013, and August 2014.  The reports have been associated with the claims file.  The Board finds the collective result of these examinations to be thorough and adequate, providing a sound basis upon which to render a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from her.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  Neither the Veteran nor her representative has objected to the adequacy of the examinations.  See Sickels v. Shinseki, 643 F.3d 1362, 1365-66 (Fed. Cir. 2011).

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  Since VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 
II.  Merits of the Claim

A.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
 
Right Foot Condition

The Veteran submitted a claim for service connection of a right foot condition in December 2006, subsequent to surgery that year for her service-connected right ankle disability.  As an initial matter, the Board notes that the period of service in May 2006 constitutes active service for the purpose of VA benefits, in light of the Veteran's service-connected right ankle disability arising from that period of active duty for training (ACDUTRA).  See 38 U.S.C.A. § 101(22), (24).

The August 2014 Disability Benefits Questionnaire for peripheral nerve conditions resulted in a diagnosis of right distal peroneal and sural neuritis, manifested as mild numbness and decreased light-touch sensation.  As such, the Veteran has a diagnosed disability during the pendency of the claim.

Though finding X-ray evidence of arthritis involving the first metatarsophalangeal joint, the VA examiner, in August 2014, indicated that the Veteran denied any such claim.  In fact, on VA examination, the Veteran denied pain of the foot or any flare-ups that impact the function of the foot.  Rather, the claim is for numbness that is alleged to have resulted from the Veteran's service-connected right ankle disability and 2006 surgery.  The December 2010 Board hearing confirmed this clarification of the Veteran's claim.

The Board now turns to the second element of service connection.  The Veteran's service treatment records document complaints of numbness in the toes of the right foot and decreased light-touch sensation in May 2006.  

The advantage of certain evidentiary presumptions, provided by law, that assist veterans in establishing service connection for a disability do not extend to those who claim service connection based on a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service- connected disabilities from that period); McManaway, 13 Vet. App. at 67 (citing Paulson, 7 Vet. App. at 469-70 , for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim." (emphasis in McManaway)); see also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) (Steinberg, J., concurring). Thus, the evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA. 

A claimant still can prove service connection by aggravation without the presumption of aggravation by showing that the preexisting condition worsened beyond the natural progress of the condition during a period of ACDUTRA and by so doing establish status as a "Veteran" under section 101(24)(B) in order to receive VA disability compensation.

 A preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 . 

Aggravation may not be conceded where the disability underwent no increase in severity during service, on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 C.F.R. § 3.306(b).

In August 2014, the VA examiner opined that numbness preexisted this period of military service.  He explained that the symptoms were consistent with a prior fracture of the right ankle and subsequent open reduction internal fixation (ORIF) surgery in 2003.  The record does not establish that the Veteran had any military service in 2003 that would qualify for VA benefits, but September 2003 private treatment records do document a bimalleolar fracture of the right ankle in June of that year.  Moreover, there is no allegation that the 2003 injury was sustained in the line of duty.

The Board will now address whether the pre-service disability was aggravated by service or whether it was caused or aggravated by a service-connected disability.  Secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may be found in certain instances in which a service-connected disability aggravates another condition.  When aggravation of a veteran's nonservice-connected condition is proximately due to, or the result of, a service-connected condition, the veteran shall be compensated for the degree of disability-but only that degree-over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

While the Veteran is fully capable of describing observable medical symptoms, the etiology of symptoms, in this case, is a complex determination, requiring expertise in pathology involving peripheral nerves and orthopedics.  See Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran has not demonstrated the requisite training to render such a nexus opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The first prong of the analysis for secondary service connection already has been discounted, as the VA examiner determined that the service-connected right ankle disability did not cause the claimed numbness of the right foot.  Indeed, the VA examiner concluded, in August 2014, that the Veteran did not have a current diagnosis of right foot disability due to service-connected knee or ankle disabilities; such disability was the result of an injury not related to service.  This opinion is uncontroverted in the record.

The VA examiner stated that "no case can be made for aggravation," explaining that the numbness in the right foot has been unchanged since its onset in 2003.  The VA examiner noted that the Veteran had not reported increased numbness or frequency of numbness and that the medical evidence confirms the unchanged course, as first documented in 2003.  Therefore, the August 2014 VA medical opinion rules out both aggravation of a preexisting disability and aggravation of a nonservice-connected disability by a service-connected disability.  There is simply no compelling evidence of aggravation to diminish the weight of evidence to the contrary.  The Board finds the August 2014 opinion most probative of the determinative issue, and, therefore, service connection for a right foot condition is not established.

Acquired Psychiatric Disorder

The Veteran submitted a claim for service connection of PTSD in October 2008.  As an initial point, the Board appreciates that PTSD resulting from personal assault which occurred even during inactive duty training (INACDUTRA) may be considered a disability caused by an injury.  VAOPGCPREC 8-2001.  Also, none of the diagnosed psychiatric illnesses in this case constitute psychosis (a "chronic disease" listed under 38 C.F.R. § 3.309(a)).  See 38 C.F.R. § 3.384.  Therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply, were they otherwise applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Smith, 24 Vet. App. at 46-7.

To establish service connection for PTSD, specifically, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125(a);  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If a PTSD claim is based, as here, on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5); AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013).

The Board ultimately concludes that the weight of evidence does not establish the first element of service connection, a diagnosis of PTSD during the pendency of this claim.  To the extent the Veteran alleges she has PTSD, the Federal Circuit has recognized that such a diagnostic assessment is beyond the capacity of a lay person.  See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) ("PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify.  'Because of the complexity of PTSD, the application of careful clinical judgment is necessary to identify and describe the relationship between past events and current symptoms....PTSD can occur hours, months, or years after a military stressor.'").  

The Board turns to the medical evidence of record.  In September 2007 VA treatment records, a positive screen did not result in a diagnosis of PTSD, but of other acquired psychiatric disorders.  In February 2008, the Veteran was diagnosed with major depressive disorder and rule-out (or provisional) PTSD.  In July 2008, the Veteran presented with complaint of PTSD due to marital abuse.  The Board acknowledges that VA treatment records show diagnosis of PTSD in September 2008, one month prior to the claim for such.  The Veteran was enrolled in the PTSD clinic, but the Board draws no conclusion from treatment modalities employed by providers.  During a September 2011 Mental Health Consult, the PTSD diagnosis was returned to rule-out status, a status which continued until July 2014.  July and November 2014 Mental Health Physician Notes removed PTSD from the list of Axis I diagnoses. 

SSA records are consistent with the absence of PTSD.  A September 2008 Mental Diagnostic Evaluation found insufficient information to support a diagnosis of PTSD.  Of note, the Veteran denied nightmares at that time.  It was also noted that the Veteran appeared to increase reporting of psychiatric symptoms and decrease reporting of substance abuse on testing.

Most probative of the issue, the VA examiner in August 2014 explicitly declined to render such a diagnosis.  She explained that the Veteran did not meet all of the requisite DSM criteria.  Reports of PTSD symptoms had been inconsistent.  The Veteran did not endorse frequently re-experiencing past trauma(s) through intrusive memories, flashbacks, or dreams, and she did not avoid triggers that remind her of the trauma(s).  While endorsing negative changes in mood and cognition, as well as hyperarousal behavior, the VA examiner concluded that these symptoms were better explained by major depressive disorder with anxious stress.  Thus, the claim, as it relates to PTSD, fails on the first element of service connection, as the weight of evidence does not support a final diagnosis during the pendency of the appeal.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Pursuant to the holding in Clemons v. Shinseki, the Board now turns to the possibility of service connection for other acquired psychiatric disorders reasonably raised by the record.  23 Vet. App. 1 (2009).  The August 2014 VA examination resulted in diagnoses of major depressive disorder with anxious distress and alcohol and cocaine disorders (in sustained remission).  

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of his or her abuse of alcohol or drugs (for claims filed after October 31, 1990).  38 C.F.R. § 3.301.  Therefore, direct service connection for alcohol and cocaine disorders is not permitted.

The Veterans March 1982 service entrance examination does not show any diagnosis or complaint related to depression; the Veteran is presumed sound at entry as to this period of service.  38 C.F.R. § 3.304(b).  Nonetheless, in August 2014, the VA examiner concluded that the Veteran's psychiatric disability clearly and unmistakably preexisted her military service.  She explained that the Veteran reported her depression to have begun in the 1970s and that a record review clearly documented the Veteran's suicide attempt and hospitalization in 1977.

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003. Only such conditions as are recorded in examination reports are to be considered as noted. 
38 C.F.R. § 3.304(b).  To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that there was no increase in disability during service, or that any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The question, then, is whether the clear and unmistakable evidence establishes that the disability was not aggravated by service.  The Veteran's service treatment records are silent for mental health illness.  However, despite the absence of related complaint or diagnosis, she contends that sexual harassment in service worsened her psychiatric symptoms.  Problematically, despite numerous requests, the Veteran has not provided a specific window of time in which the harassment is alleged to have occurred.  She has referred to the mid 80's, throughout service, and shortly after entering service (for example, see December 2010 hearing testimony).  Consequently, the record renders it near impossible to ascertain whether the Veteran sustained an injury during a qualifying period of service.

Additionally, while the Board the VA examiner opined that there was no clear evidence that the Veteran's psychiatric disability was permanently increased during a period of qualifying military service.  The Board finds the VA examiner's rationale instructive and independently adequate to resolve the instant matter.  She explained that manifestation of substance use disorders was commonly attributed to stress endured from her sexually and physically abusive husbands-not to military service.  The VA examiner noted that the Veteran herself associated use of substances with the abusive relationships.  The VA examiner also explained that there were no evident behavioral changes, clinically and chronologically linked to military service.

Furthermore, the VA examiner explained that the Veteran's "depression has primarily been charted as moderate in nature, which is a severity level actually less than that of her depression pre-military (necessitating inpatient hospitalization)."  The VA examiner noted that during the Veteran's July 2014 psychiatric treatment, she reported 2 out of 10 depression.  The Board finds that this compelling rationale constitutes clear and unmistakable evidence that military service did not permanently aggravate the Veteran's psychiatric disability, as the VA examiner has unequivocally opined that it was worse prior to service.  This opinion is also uncontroverted in the record.  Thus, service connection for a presently diagnosed acquired psychiatric disorder, is not established, in the absence of evidence of such in service or, otherwise, a link between the present diagnosis and eligible military service.  

B.  Increased Ratings

Schedular

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

For musculoskeletal disabilities, where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Once the maximum rating for limitation of motion for the given joint is reached, § 4.40 and § 4.45 do not provide for a higher rating due to the DeLuca factors.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by §§ 4.40 and 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination, or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Board also appreciates that staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532 (1993).  VA may change the diagnostic code, but must specifically explain such change.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  As will be discussed below, ratings for disabilities of the knee and ankle are generally based limitation of motion of the affected part(s).  See 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5055, 5271.  That is, VA attempts to quantify the symptoms and limitation caused by a variety of impairments, regardless of how they are diagnosed.  Accordingly, all potentially relevant diagnostic codes will be considered.  

Status Post Right and Left TKA

The Veteran submitted a claim for increase related to her service-connected right knee disability in December 2006 and a formal claim for service connection for left knee disability secondary to right knee disability in February 2009.

The Veteran underwent a right TKA in July 2010 and a left TKA in October 2011 (with revision of the left in August 2013).  The current 60 percent evaluations (from July 2012 and October 2013 for the right and left knee, respectively), assigned for chronic residuals consisting of severe painful motion in the affected extremity (as confirmed during October 2013 and August 2014 VA examinations), are the highest permissible under the rating schedule for knee replacements.  38 C.F.R. § 4.71a, DC 5055.  The Board notes too that the October 2013 and August 2014 VA examinations found no painful and/or unstable scars, or scars measuring 39 sq. cm.  Consequently, no higher schedular evaluations are available prospectively for residuals of the TKAs.

VA, SSA, private, and lay evidence of record does not establish ratings in excess of the 30 percent assigned for the right (from September 2011 to July 2012) and left (from December 2012 to August 2013) knees immediately following the temporary total evaluations after replacement.  While the rating schedule provides for a minimum 30 percent evaluation following the temporary total evaluation, higher intermediate degrees of residual weakness, pain, or limitation of motion may be rated by analogy to three DCs 5256, 5261, or 5262.  38 C.F.R. § 4.71a, DC 5055.  Again, a 60 percent evaluation is the highest rating permitted by the rating schedule.  Id.   

Diagnostic Code 5256 provides intermediate evaluations for progressively unfavorable ankylosis of the knee, 40 percent when the knee joint is ankylosed in flexion between 10 and 20 degrees and 50 percent in flexion between 20 and 45 degrees.  There is no allegation or evidence in the record to support a finding of ankylosis involving either knee, at any time.  VA examination in August 2014 expressly ruled out such disability.  Therefore, an evaluation under this DC has never been warranted during the pendency of this claim.  

A 40 percent evaluation may be assigned under DC 5262 for nonunion of the tibia and fibula, with loose motion, requiring a brace.  Though the Veteran has worn a brace for her knee disability, there is no evidence or allegation that she has had nonunion of the tibia or fibula, with loose motion.  Consequently, no intermediate evaluations between 30 and 60 percent were warranted over the relevant time period under this DC. 

Regarding limitation of motion, normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Diagnostic Code 5261 provides intermediate evaluations of 40 percent for extension limited to 30 degrees and of 50 percent for extension limited to 45 degrees.  

In October 2011, VA treatment records show flexion of 120 degrees with the right and 130 degrees with the left knee.  

During the October 2013 VA examination, the Veteran reported flares that cause increased pain, weakness, fatigue, incoordination, and decreased range of motion to 0 degrees.  During physical examination, the VA examiner noted diminished strength (4/5).  Joint stability was normal.  The Veteran exhibited 115 degrees of flexion, with objective evidence of pain at 110 degrees, and full extension, without objective evidence of pain.  The Veteran could flex the left knee 100 degrees, with pain at the endpoint, and extend fully, without pain.  Three repetitions reduced the range of flexion for the right knee to 110 degrees.  The VA examiner identified functional impairment, including: less movement than normal; weakened movement; pain on movement; and interference with sitting, standing and weight bearing. 

During the August 2014 VA examination, radiographic imaging showed bilateral TKA in alignment and in near-anatomic alignment, with right knee effusion.  The Veteran reported swelling, pain, and fatigue of the knees, from ascending and descending stairs.  The VA examiner noted tenderness or pain to palpation of both knees and bilateral patellar tendon crepitus.  Strength testing was normal, bilaterally, while stability was normal except for 1+ medial-lateral instability of the left knee.  The VA examiner noted no history of recurrent patellar subluxation/dislocation or tibular/fibular impairment.  There was, however, a history of meniscal disability, bilaterally-asymptomatic since the TKAs.

The Veteran demonstrated 100 degrees of flexion, with objective evidence of pain at the endpoint, and full extension, without objective evidence of pain, of the right knee.  The left knee exhibited of 100 degrees of flexion, with objective evidence of pain at the terminus, and full extension, without objective evidence of pain.  Repetitive movements did not decrease range of motion.  

The Board has considered whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca, 8 Vet. App. 202.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell, 25 Vet. App. at 43.

The VA examiner characterized functional impairment as less movement than normal and pain on movement, with sufficient functional capacity remaining such that amputation with prosthesis would not provide at least equal functionality.   Flare-ups, manifested as 10 out of 10 pain, were caused by prolonged standing, sitting, or walking.  The Veteran denied increased limitation of motion or weakness but, rather, reported fatigability and incoordination during flares.  The VA examiner was unable to provide any further estimation of disability during a flare, without resort to mere speculation.  She explained that complaints of knee pain were brief during range of motion testing and not considered functionally significant, where not otherwise noted.  Consequently, the overall disability picture most closely approximated the minimum ratings status post bilateral knee replacements, with range of motion significantly exceeding the thresholds for higher intermediate evaluations.

As for the disability ratings prior to replacement, the evidence of record does not establish a rating in excess of 10 percent for the right (before October 2008 and from January 2009 to July 2010) and left knees (before October 2011).  Both knees were previously evaluated under DC 5257, which provides higher evaluations of 20 percent for moderate and of 30 percent for severe recurrent subluxation or lateral instability.

During February 2007 VA examination, there was no evidence of deformity or ligament laxity in any direction of the right knee and the right patella tracked normally.  During an October 2008 VA examination, the Veteran reported a history of right knee instability; she underwent right anterior cruciate ligament repair that month, for which she received a temporary and total evaluation for convalescence.  Physical examination of the right knee was not possible at that time due to the soft cast and surgery.  During February 2009 VA examination, there was no evidence of instability, bilaterally.  

In December 2009, the Veteran provided numerous lay statements from friends that describe her pain and mobility impairment.  The letters do not include any findings consistent with a higher evaluation.  VA treatment records from October 2011 revealed ligaments to be stable, bilaterally. 

The findings presented above show that during this period the knee ligaments were normal and there was no instability nor laxity.  Thus a separate rating for instability and painful motion is not warranted during this period. See VAOPGCPREC 23-97.  

Considering other potentially applicable DCs prior to the replacements, a higher 20 percent evaluation may be assigned under DC 5258 for dislocation of the semilunar cartilage, with frequent episodes of locking, pain, and effusion into the joint.  Under DC 5260, a higher 20 percent evaluation is warranted for flexion limited to 30 degrees, while a 30 percent is for flexion limited to 15 degrees.  Under DC 5261, incrementally limited extension warrants progressively higher evaluations:  20 percent for 15 degrees and 30 percent for 20 degrees, and as previously noted, 40 percent for 30 degrees and 50 percent for 45 degrees.  Finally, under DC 5262, a 20 percent or a 30 percent evaluation may be assigned for malunion of the tibia/fibula with moderate or marked knee disability, respectively.

During February 2007 VA examination, the Veteran reported anterolateral pain of the right knee, worsened with prolonged sitting and standing.  She also endorsed occasional locking and swelling.  She denied additional weakness or restricted range of motion during flares and incapacitation within the preceding twelve months.  Postponing the recommended surgical intervention, she wore a knee brace intermittently and analgesics relieved flares within the hour.

On physical examination, the Veteran exhibited tenderness to palpation along the lateral joint line of the right knee.  Radiographic imaging confirmed a degenerative tear in the posterior horn of the lateral meniscus.  She demonstrated 100 degrees of flexion, with onset of pain at 90 degrees, and 5 degrees of extension of the right knee.  There was no evidence of swelling.  The VA examiner found no additional weakness, fatigability, discoordination, or limited motion following repetitive stress testing.  

During an October 2008 VA examination, the Veteran reported a history of locking of the right knee, but no test results were possible due to recent surgery.  During a February 2009 VA examination, the Veteran reported left knee pain, for which she took hydrocodone.  The Veteran was unable to estimate the additional loss of range of motion during flares without conjecture.   On physical examination, the VA examiner noted tenderness to palpation over the lateral and medial joint lines, slight swelling, and mild crepitus.  Veteran exhibited full extension to 0 degrees and 118 degrees of flexion, with slight pain of the left knee.  Three repetitions did not reveal additional loss in range of motion due to pain, fatigue, weakness, or incoordination. The VA examiner cited July 2008 X-rays that showed normal knees, without effusion or bony abnormalities.

As such, no more than a 10 percent evaluation was warranted for limited-but otherwise noncompensable-and painful motion of the right and left knees, over the applicable time period.  The Board notes that separate evaluations under DC 5258 (meniscal pathology) and under the DCs involving painful motion were not warranted, due to the proscription against pyramiding.  38 C.F.R. § 4.14 (prohibiting "the evaluation of the same manifestation [of a disability] under different diagnoses"); see also VAOPGCPREC 9-98.  Additionally, the Veteran did not meet the criteria for separate evaluations for flexion and for extension, as both limitations did not meet-or even best approximate-the criteria for at least the minimum compensable levels identified in DCs 5260 and 5261.  See VAOPGCPREC 9-04.

Residuals of Right Ankle Injury 

The VA, SSA, private, and lay evidence of record does not establish a rating in excess of the 10 percent evaluation assigned.  The residuals of right ankle injury have been rated under DC 5271, which provides a higher evaluation of 20 percent for marked limitation of motion.  Normal ranges of motion for the ankle include 45 degrees of plantar flexion and 20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II. 

During January 2008 VA examination, the Veteran noted more frequent pain in the right ankle, including flare-ups four-to-five times per week with prolonged weight bearing and weather changes.  She also endorsed swelling and locking.  Ibuprofen relieves symptoms within the hour.  The Veteran reported daily use of a cane and intermittent bracing of the ankle.  She denied any incapacitation in the preceding twelve months.  Physical examination revealed joint hypertrophy without swelling or tenderness.  Ligaments were tight to stress testing in all directions, without evidence of laxity.  The Veteran demonstrated 10 degrees of dorsiflexion and 40 degrees of plantar flexion; she could evert the ankle 10 degrees and invert 30 degrees.  Each range of motion resulted in pain at the terminal degree.  The VA examiner found no evidence of additional weakness, fatigability, discoordination, limitation of motion, or other functional impairment following repetitive stress testing against resistance.  X-rays showed degenerative changes at the talar joint, consistent with postoperative right ankle.

During a February 2009 VA examination, the VA examiner noted tenderness over the lateral malleolus.  The Veteran exhibited 10 degrees of dorsiflexion and 30 degrees of plantar flexion.  Three repetitions did not reveal additional loss in range of motion due to pain, fatigue, weakness, or incoordination.

In December 2009, the Veteran provided numerous lay statements from friends that describe her pain and mobility impairment.  The letters do not include any findings consistent with a higher evaluation.

During August 2014 VA examination, the Veteran rated her pain as 7 out of 10, with a throbbing sensation.  The VA examiner noted localized tenderness or pain on palpation.  The Veteran exhibited 30 degrees of plantar flexion, without objective evidence of painful motion, and full 20 degrees of dorsiflexion, with objective evidence of pain at the endpoint.  Repetitive movements did not reduce range of motion.  Strength testing was normal, and there was no evidence of laxity.  The VA examiner characterized functional loss as less movement than normal, which would not be equally well served by an amputation with prosthesis.

She also reported flare-ups, though not manifest during the VA examination.  She denied additional limitation of motion during such flares but, rather, endorsed increased pain, fatigability, and incoordination.  The VA examiner was unable to provide any further estimation of disability during a flare, without resort to mere speculation.  She explained that complaints of pain were brief during range of motion testing and not considered functionally significant, where not otherwise noted.  Consequently, there is no evidence of marked limitation of motion during the pendency of the claim.  Other than during convalescence after surgery, range of motion more closely approximated normal levels, or moderate impairment.

Turning to other possibly applicable DCs, a higher evaluation may be assigned under DC 5270 for ankylosis of the entire ankle, while a 20 percent evaluation may be assigned under DC 5272 for ankylosis of the subastragalar or tarsal joint in poor weight bearing position.  A 20 percent evaluation may be assigned for marked deformity caused by malunion of the os calcis or astragalus under DC 5273 or for astragalectomy under DC 5274.  During August 2014 VA examination, the VA examiner specifically ruled out ankylosis, malunion of the os calcis or astralgas, and astragaelctomy.  

Additionally, the VA examiner noted arthritis, confirmed by X-ray.  However, under Diagnostic Code 5003 degenerative arthritis established by X-ray finding will be rated on the basis of limitation of motion under the appropriate diagnostic codes and the Veteran already is in receipt of such a rating.  

Finally, the Board also appreciates that the January 2008 and August 2014 VA examinations found no painful and/or unstable scars, or scars measuring greater than 39 sq. cm, as a result of the Veteran's right ankle surgery.  Thus, the preponderance of evidence establishes that a rating in excess of 10 percent for residuals of right ankle disability is not warranted at any time during the pendency of the claim. 

Extraschedular

The Board now also considers whether referral for consideration of an extraschedular rating is warranted.  The Board recognizes that if an exceptional case arises, where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The U.S. Court of Appeals for Veterans Claims has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability or disabilities with the established criteria found in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 
§ 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

In this case, the threshold element for an extraschedular evaluation is not met.  The VA, SSA, private, and lay evidence fails to show anything unique or unusual about the Veteran's disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms-pain, weakness, laxity, and limited motion-have been specifically contemplated within the schedular ratings that have been assigned.  

Yet, all of these findings and limitations are based on the underlying symptoms considered by the rating schedule, and the rating schedule is specifically designed to approximate average impairment in capacity for employment.  Nothing, here, tends to show that this axiom inadequately compensates the extent of manifest disability associated with ankle and knee disabilities.  The Veteran has been provided with numerous thorough examinations during the course of her appeal, none of which identify any symptomatology not reasonably contemplated by the schedular diagnostic codes considered.  Therefore, because the schedular rating criteria reasonably describe the claimant's disability level and symptomatology, referral for consideration of an extraschedular rating is not warranted. 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Board also recognizes the legal possibility of a single disability causing unemployability, which could implicate entitlement to statutory housebound based on the combined disability evaluation of other service-connected disabilities.  See Bradley v. Peake, 22 Vet. App. 280 (2008); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2010).

During the February 2009 VA examination, the Veteran stated she was not able to work since 2005.  Based on February 2009 VA examination, the VA examiner concluded that the left knee disability would not preclude sedentary employment, such as tax preparation.   The Veteran submitted a VA Form 21-8940 in September 2009, claiming TDIU based on depression, knee, and ankle disabilities.  In August 2014, the VA examiner concluded that bilateral knee disability would not preclude sedentary employment and that the right ankle disability did not impact the Veteran's ability to work.  A claim for TDIU was denied by April 2010 rating decision.  The record does not contain a notice of disagreement with that decision, and there is no subsequent evidence from which to infer a renewed issue of TDIU.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  As such, referral for extraschedular consideration is not warranted.  38 C.F.R. § 3.321(b)(1).

The Board thereby concludes that the preponderance of the evidence is against assigning a higher schedular rating for any period on appeal and against referring the case for extraschedular consideration.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

Service connection for a right foot disability, to include as secondary to a service-connected disability, is denied.

A rating for status post right TKA in excess of 60 percent from July 2012, a rating in excess of 30 percent from September 2011 to July 2012, and in excess of 10 percent from January 2009 to July 2010 and prior to October 2008, is denied.

An initial rating for residuals of right ankle injury in excess of 10 percent is denied.

Service connection for an acquired psychiatric disorder, to include PTSD and MDD due to or aggravated by personal assault, is denied.  

An initial rating for status post left TKA in excess of 60 percent from October 2013, a rating in excess of 30 percent from December 2012 to August 2013 and in excess of 10 percent prior to October 2011, is denied.




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


